Exhibit 10.1(a) Office Space Lease for 212 Church Road, North Wales, Pennsylvania by and between 0’NEILL LANSDALE PROPERTIES, L.P. (as Landlord) and ICON CLINICAL RESEARCH, INC. (as Tenant) Date: September 25th, TABLE OF CONTENTS Section Page 1. Definitions 4 2. Premises 4 3. Completion of Premises 4 4. Term 5 5. Use of Premises 5 6. Rent 5 7. Insurance 8 8. Repairs and Maintenance 9 9. Utilities and Services 9 10. Governmental Regulations 11 11. Signs 11 12. Alterations, Additions and Fixtures 12 13. Mechanic’s Liens 12 14. Landlord’s Right of Entry 13 15. Damage by Fire or Other Casualty 13 16. Non-Abatement of Rent 14 17. Indemnification 15 18. Condemnation 15 19. Quiet Enjoyment 16 20. Rules and Regulations 16 21. Assignment and Sublease 16 22. Tenant’s Relocation 18 23. Subordination 18 24. Curing Tenant’s Defaults 19 25. Surrender 19 26. Defaults-Remedies 19 27. Condition of Premises 22 28. Hazardous Substances 22 29. Recording 23 30. Brokers’ Commission 23 31. Notices 24 32. Irrevocable Offer; No Option 24 33. Inability to Perform 24 34. Survival 24 35. Corporate Tenants 25 36. Waiver of Invalidity of Lease 25 37. Security Deposit 25 38. Estoppel Certificate 25 39. Rights Reserved by Landlord 26 40. Miscellaneous 26 41. Additional Definitions 27 42. Tenant’s Right to Expand Office Area 28 43. Tenant’s Right of First Offer 29 44. Tenant’s Right of First Refusal 29 45. Contingency 30 -i- THIS LEASE (the “Lease”) is made the day of September, 1998 between O’NEILL LANSDALE PROPERTIES, L.P. (herein referred to as “Landlord”) whose address is 1710 Walton Road, Suite 301, Blue Bell, Pennsylvania, 19422 and ICON CLINICAL RESEARCH, INC. (herein referred to as “Tenant”) whose address is 190 West Germantown Pike, Norristown, Pennsylvania 19401. PREAMBLE BASIC LEASE PROVISIONS AND DEFINITIONS In addition to other terms elsewhere defined in this Lease, the following terms whenever used in this Lease shall have only the meanings set forth in this section, unless such meanings are expressly modified, limited or expanded elsewhere herein. 1.ADDITIONAL RENT shall mean all sums in addition to Fixed Basic Rent payable by Tenant to Landlord or to third parties pursuant to the provisions of the Lease. 2.BASE YEAR COSTS shall mean the Annual Operating Costs, as set forth in Section 6(b)(i), for the calendar year ending December 31, 1999 provided, however, that if the Building is not fully occupied during all or a portion of such calendar year, in order to increase the variable Annual Operating Costs to a level corresponding to ninety-five percent (95%) occupancy, Landlord shall, in accordance with sound accounting and management practices, determine the amount of variable Annual Operating Costs (i.e., those items which vary according to occupancy levels, that would have been paid had the Building been fully occupied and the amount so determined shall be deemed to have been the amount of variable Annual Operating Costs for such calendar year and the Landlord shall make the appropriate upward adjustment to the Base Year Costs; and provided further that Impositions (as defined in Section 6(b)(i)) shall be included at the greater of the assessed amount or the estimated amount therefor set forth on Exhibit H which reflects an Imposition reassessment based upon the redevelopment of the Property. Attached hereto as Exhibit H is a schedule of the anticipated Base Year Costs which reflects an anticipated line item breakdown of such costs for both Office Area (as defined below) and the Storage Space (as defined below). 3.BROKER(S) shall mean Kelley & Associates, Inc. and Julien J. Studley, Inc. 4.BUILDING shall bean 212 Church Road, North Wales, Pennsylvania as described on Exhibit A hereto. 5.PROPERTY shall mean the Building together with the underlying land. 6.BUILDING HOLIDAYS shall be those shown on Exhibit D. 7.COMMENCEMENT DATE shall have the meaning given such term in Section 4 of the Lease. 8.RENT COMMENCEMENT DATE shall be five (5) Business Days after the Commencement Date. 9.DEMISED PREMISES OR PREMISES shall be a portion of the Building consisting of approximately Eighty One Thousand Three Hundred Six (81,306) gross rentable square feet as outlined on Exhibits A-1 and A-2 hereof. All measurements are subject to final measurement and agreement in accordance with 1996 BOMA standards. 10.EXHIBITS shall be the following, attached to this Lease and incorporated herein and made apart hereof: Rider A Renewal Option Exhibit A Location of Premises Exhibit A-1 Office Area Exhibit A-2 Storage Space Exhibit B Rules and Regulations Exhibit C Work Letter Exhibit D Building Holidays Exhibit E Tenant Estoppel Certificate Exhibit F Commencement Date Agreement Exhibit G Janitorial Specifications Exhibit H Base Year Costs 11.EXPIRATION DATE shall be the day before the tenth (10th) calendar year anniversary of the Rent Commencement Date. 12.FIXED BASIC RENT shall be the sum of the Fixed Basic Rent for the Office Area and the Fixed Basic Rent for the Storage Space. Fixed Basic Rent for the Office Area shall be calculated and payable based upon the square footages (subject to adjustment as set forth in Paragraph 11 below) and rates set forth below (net of Tenant utilities): Year Rentable Sq. Ft. Rate Per Rentable Sq. Foot Yearly Rate Monthly Installment 1 52,306 $ 17.00 $ 889,202.00 $ 74,100.17 2 61,306 $ 17.75 $ 1,088,181.50 $ 90,681.79 3 61,306 $ 18.25 $ 1,118,834.50 $ 93,236.21 4 61,306 $ 18.75 $ 1,149,487.50 $ 95,790.63 5 61,306 $ 19.25 $ 1,180,140.50 $ 98,345.04 6 61,306 $ 19.75 $ 1,210,793.50 $ 100,899.46 7 61,306 $ 20.25 $ 1,241,446.50 $ 103,453.88 8 61,306 $ 20.75 $ 1,272,099.50 $ 106,008.29 9 61,308 $ 21.00 $ 1,287,426.00 $ 107,285.50 10 61,306 $ 21.25 $ 1,302,752.50 $ 108,562.71 -2- Fixed Basic Rent for the Storage Space shall be calculated and payable based upon the square footages (subject to adjustment as set forth in Paragraph 15 below) and rates set forth below (net of Tenant utilities): Year Rentable Sq. Ft. Rate Per Rentable Sq. Foot Yearly Rate Monthly Installment 1 20,000 $ 8.32 $ 166,400.00 $ 13,866.67 2 20,000 $ 8.32 $ 166,400.00 $ 13,866.67 3 20,000 $ 8.32 $ 166,400.00 $ 13,866.67 4 20,000 $ 8.82 $ 176,400.00 $ 14,700.00 5 20,000 $ 8.82 $ 176,400.00 $ 14,700.00 6 20,000 $ 8.82 $ 176,400.00 $ 14,700.00 7 20,000 $ 9.37 $ 187,400.00 $ 15,616.67 8 20,000 $ 9.37 $ 187,400.00 $ 15,616.67 9 20,000 $ 9.37 $ 187,400.00 $ 15,616.67 10 20,000 $ 9.97 $ 199,400.00 $ 16,616.67 13.OFFICE AREA shall be approximately sixty one thousand three hundred and six (61,306) gross rentable square feet as depicted on Exhibit A-1 (the “Office Area”), provided, however, such Office Area may be expanded as set forth in Section 42 of the Lease. All measurements are subject to final measurement and agreement in accordance with 1996 BOMA standards. 14.PERMITTED USE shall be general office use, warehouse, lab, manufacturing and any other purpose permitted by law. 15.PROPORTIONATE SHARE shall mean one eighty six and 68/100 percent (86.68%). 16.SECURITY DEPOSIT shall be equal to One Hundred and Sixty Thousand Dollars ($160,000.00) subject to Section 37 of the Lease. 17.STORAGE SPACE shall be approximately twenty thousand (20,000) gross rentable square feet as depicted on Exhibit A-2 (the “Storage Space”), provided, however, such Storage Space may be reduced as set forth in Section 42 of the Lease. All measurements are subject to final measurement and agreement in accordance with 1996 BOMA standards. 18.TARGET DATE shall have the meaning given such term in Schedule 1 to the Work Letter attached to this Lease as Exhibit C. 19.TERM shall mean ten (10) years from the Rent Commencement Date unless terminated or extended pursuant to any option or provision contained herein. -3- For and in consideration of the covenants herein contained, and upon the terms and conditions herein set forth, Landlord and Tenant, intending to be legally bound, agree as follows: 1.
